DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrated stand comprising a swivel arm, pull-out arm and/or a tabletop must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1,3,6,7,10-12,14,15 are objected to because of the following informalities:  In claims 1,3,7,10,11 the portable electronic device is referenced by many names including, “portable device” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 line 4 it is unclear it is unclear what is meant by “to be looked at also upwards from a lower position”. In claims 1,2,3,4,13 and 15 it is unclear what the stand is meant to be structured and arranged, various elements are listed with the term “and/or” however it is unclear how the various elements can be used together, such as in claim 1 it is unclear how the torque joint would be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8,10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparling(US2007/0120034). 
[claim 1] Sparling teaches a portable and tiltable stand with at least one portable electronic device having a screen(laptop 52, or e-book(see para[0085]), being in the form of a portable table stand(34, fig 1), a floor stand(fig 6a) or integrated stand(with bed-frame mount, see para[0134]), wherein the stand allows the screen of the at least one portable electronic device to be looked at upwards from a lower position, the stand comprising a base(15) a tray(2) with a fixation device(4a-4d), wherein each one of the at least one portable electronic devices is attached to the tray reversibly, wherein the tray is connected to the base through one or more torque joints(8), wherein the one or more torque joints is in the form of a torque hinge, to all the tray to be tilted by at least an angle of +-30 degrees(fig 5) starting from a 90 degree upwards position relative the base(fig 3), wherein the tray is placed in an overhanging position suitable for a person to view the screen from below, wherein a center of gravity of the portable electronic device passes beyond the base when the device is attached to the tray with the fixation device and when the tray is tilted(when 15d,15f in figure 5 rotated closer to 15a,15b, disclosed as rotatable to any angle(see para[0088]) and rotatable such that the base components touch the rear of the tray(see para[0135]), wherein when the tray is tilted back, the tray is positioned over the base of the stand(fig 5), and have a torque to allow the tray to remain in any position and to tilt the tray with the attached portable electronic device by hand without having to loosed and tighten an adjustable fastener, wherein the tray, when the stand is in the form of the 
	[claim 2] wherein when the stand is in the form of a portable stand or a portable floor stand(fig 6a) the center of mass of the table stand is in, below or over the base, even when the tray has its largest deflection against the base(folded flat with 14a,14c retracted) and when an electronic device is attached to the tray. 
	[claim 3] wherein at least one further torque joint(8) is in the form of a pivot joint, wherein the pivot joint connects the torque hinge to the tray or the base and thus allowing the electronic device with a screen to be rotated around a vertical axis up to 360 degrees(ABS). 
	[claim 4] wherein the tray of the portable table stand comprises a plurality of openings(6a-6d) to fix the fixation device to the tray and adjust the position of the fixation device for suitable electronic devices to be attached to the tray. 
	[claim 5] wherein the openings of the tray are in the form of oblong openings(angled portion of 6a-6d seen in figure 13) wherein the axis of the openings is arranged at an angle of 30 degrees to 60 degrees relative to a longest edge of the tray. 
	[claim 6] wherein when the stand is a portable table stand, the base(15) and the tray(2) are linked directly with each other through the one or more toque joints. 
	[claim 8]wherein the base and the tray are connected to each other detachably or non-detachably, wherein when the tray is detachable the base is a separate portable base. 
	[claim 10] wherein the fixation device comprises a holder(18) and a fastener(24). 
	[claims 11-15] Sparling further teaches the method of using and position the stand including the steps of tilting the tray(fig 28, para[0125]-[0133]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparling as applied to claim 1 above.
	Sparling teaches a device as detailed above, however Sparling does not provide a length and height for the tray, and does not teach what the sum of the torques from the torque joints would be. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the tray any suitable size, such as with a height between 5 and 40 cm and a length between 5 and 50 cm, and to make the torque joint with any reasonable torque, such as between 0.1 and 10 Nm, as a matter of obvious design choice, as a change in size of the tray or resistance of the joint would be within the skill level of a worker in the art to match the intended application of the stand. 

Conclusion
US11020647, US9856895, US9470356, US9377156, US20150346774, US9027900, US20150124385, US20140265752, US20120273630, US7938372, US20070012827, US20060158836, 20050188899, US5720465, US5458312.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632